If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      UNPUBLISHED
In re L. A. TOKARSKI, Minor.                                          November 9, 2021

                                                                      No. 357140
                                                                      Saginaw Circuit Court
                                                                      Family Division
                                                                      LC No. 20-049069-NA


Before: SWARTZLE, P.J., and SAWYER and LETICA, JJ.

PER CURIAM.

         Respondent appeals as of right the trial court’s order terminating her parental rights to the
minor child, LAT, under MCL 712A.19b(3)(c)(i) (conditions that led to adjudication continue to
exist), (g) (failure to provide proper care and custody), and (j) (reasonable likelihood of harm if
returned to parent).1 On appeal, respondent argues that the trial court erred by finding statutory
grounds for termination and that termination was in LAT’s best interests. We affirm.

                                        I. BACKGROUND

         This case arises out of a petition filed by the Department of Health and Human
Services (DHHS) requesting that LAT be removed from respondent’s care. The petition alleged
that respondent had a 15-year history of substance abuse, including a “4[-]day heroin/crack bender
during which time” LAT was with her. The petition also alleged that LAT had cigarette burns on
her body and was “extremely behind on immunizations” because she had only been to two wellness
visits, and that respondent was homeless. Respondent admitted to the allegations and the trial
court took jurisdiction over LAT.

       Respondent’s case was delayed because of the COVID-19 pandemic and the associated
closings of the trial court and other services. During the initial dispositional hearing in June 2020,
a case service plan was adopted that required respondent to participate in a psychological
evaluation, substance abuse treatment, random drug testing, parent education, and housing


1
 During the proceedings, the trial court also terminated the parental rights of LAT’s father. He
has not appealed.


                                                 -1-
assistance. Although the case service plan had just been adopted, it was noted that respondent had
three positive drug screens in March 2020, and another positive drug screen in June. Respondent
partially completed a psychological evaluation at Saginaw Psychological. During the evaluation,
respondent disclosed her history of substance abuse and treatment.

        Respondent continued to have positive drug screens in June and July 2020. Respondent
served time in jail from September 2020 through December 2020. While she was in jail, no service
providers were permitted to enter the jail due to the pandemic. Therefore, respondent was not able
to participate in parenting classes or substance abuse treatment, although she was able to meet with
a community mental health caseworker. Once released from jail, respondent intended to attend
Odyssey House for inpatient care. However, respondent did not attend Odyssey House
immediately upon her release from jail as she indicated that she intended to do, and as her personal
recognizance bond required. Accordingly, the DHHS filed a supplemental petition to terminate
respondent’s parental rights.

        At the termination hearing, respondent’s caseworker testified that although respondent was
able to remain sober while she was in a controlled environment, such as inpatient treatment or jail,
respondent was unable to maintain sobriety outside of these environments. Testimony about
respondent’s drug screens supported the caseworker’s testimony. Indeed, respondent relapsed
after her release from jail, four days before entering treatment at Odyssey House. Respondent’s
counselor at Odyssey House testified that respondent recently entered level two of the four-level
program and estimated that respondent would complete the program in approximately 10 months.

       The referee found that the conditions that led to adjudication, namely respondent’s
substance abuse, continued to exist. Respondent had a significant history of substance abuse and
had numerous positive tests. Although respondent was currently participating in Odyssey House,
she was only two months into the 12- to 15-month program. And if she did not complete the
program, she faced an additional nine months in jail. Further, respondent had a history of
maintaining sobriety while participating in treatment and then relapsing once she left treatment.
As LAT was almost two years old, she needed stability and permanency that respondent could not
provide given her projected timeline with Odyssey House. Therefore, the referee concluded that
termination was appropriate under MCL 712A.19b(3)(c)(i).

       The referee also concluded that termination was appropriate under MCL 712A.19b(3)(g)
because respondent had the capacity to financially provide for LAT, but failed to do so.
Respondent was able to work, but did not. She was homeless and had not provided for LAT’s
needs in over a year.

        Termination was also appropriate under MCL 712A.19b(3)(j) because respondent had a
history of prioritizing her drug use over LAT’s needs. Respondent was still participating in
substance-abuse treatment, but she had still not benefited from such treatment.

        The referee next determined that termination of respondent’s parental rights was in LAT’s
best interest. Despite the strong bond that had existed between respondent and LAT in the past,
that bond eroded when respondent used drugs. During parenting time visits, respondent
demonstrated minimal parenting skills. And LAT needed stability and permanency, which
respondent could not provide. More specifically, respondent still had at least 10 months of


                                                -2-
treatment ahead of her at Odyssey House, assuming that she did not leave the program, at which
point she would face time in jail. Moreover, respondent’s history of relapsing outside of treatment
further indicated a lack of stability. The trial court adopted the referee’s findings of fact and
conclusions of law and entered an order terminating respondent’s parental rights to LAT. This
appeal followed.

                                  II. STATUTORY GROUNDS

       Respondent argues that the trial court erred by terminating her parental rights under
MCL 712A.19b(3)(c)(i), (g), and (j). Respondent also argues that she was not provided reasonable
services or a reasonable amount of time to benefit from the services. We disagree.

       Although the issue of whether the statutory grounds for termination existed is preserved
for appeal, see MCR 2.517(A)(7); In re TK, 306 Mich App 698, 703; 859 NW2d 208 (2014),
respondent failed to preserve the issue involving the reasonableness of her services. A respondent
must object or otherwise indicate that the services provided are somehow inadequate in order to
preserve such a claim. In re Frey, 297 Mich App 242, 247; 824 NW2d 569 (2012).

        “This Court reviews for clear error the trial court’s factual findings and ultimate
determinations on the statutory grounds for termination.” In re White, 303 Mich App 701, 709;
846 NW2d 61 (2014). “A finding is clearly erroneous if, although there is evidence to support it,
we are left with a definite and firm conviction that a mistake has been made.” In re Schadler, 315
Mich App 406, 408; 890 NW2d 676 (2016) (quotation marks and citation omitted). Unpreserved
issues are reviewed for plain error affecting substantial rights. In re Utrera, 281 Mich App 1, 8;
761 NW2d 253 (2008). “To avoid forfeiture under the plain error rule, three requirements must
be met: 1) the error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
plain error affected substantial rights.” In re VanDalen, 293 Mich App 120, 135; 809 NW2d 412
(2011) (quotation marks and citation omitted). “Generally, an error affects substantial rights if it
caused prejudice, i.e., it affected the outcome of the proceedings.” In re Utrera, 281 Mich App
at 9.

        MCL 712A.19b(3)(c)(i) provides that the trial court may terminate a respondent’s parental
rights if “182 or more days have elapsed since the issuance of an initial dispositional order” and
“[t]he conditions that led to the adjudication continue to exist and there is no reasonable likelihood
that the conditions will be rectified within a reasonable time considering the child’s age.” “This
statutory ground exists when the conditions that brought the [child] into foster care continue to
exist despite time to make changes and the opportunity to take advantage of a variety of services[.]”
In re White, 303 Mich App at 710 (quotation marks and citation omitted).

         In this case, the initial disposition order was entered on June 22, 2020, and respondent’s
parental rights were terminated on April 8, 2021. Therefore, more than 182 days had elapsed since
the initial disposition order was entered. The conditions that led to adjudication were respondent’s
history of substance abuse, her failure to provide LAT with proper medical care, her homelessness,
and her allowing LAT to be harmed while in her father’s care. The trial court focused on
respondent’s history of substance abuse in determining that termination was warranted under
MCL 712A.19b(3)(c)(i).




                                                 -3-
         Respondent’s substance abuse continued to exist at the time of termination. The DHHS
offered various services to assist respondent in overcoming her substance abuse, including referrals
to Holy Cross Services, Saginaw Psychological, Odyssey House, and Victory Clinical Services.
Respondent’s caseworker testified that respondent had not benefited from any of the substance-
abuse services. Respondent left Saginaw Psychological after approximately a month without
completing the program, apparently saying that “she did not like it there.” However, respondent
testified that she left because of a bedbug problem. Respondent participated in Victory Clinical
Services for an extended time before being discharged because she was in jail. Additionally, all
eight of respondent’s drug screens while engaged with Victory Clinical Services were positive for
cocaine, benzodiazepines, and amphetamines. A condition of respondent’s release from jail in
December 2020, was that she enter treatment. Admittedly there was a mix-up and respondent was
not able to enter Odyssey House until January 2021.

         Respondent admitted that she relapsed four days before entering treatment at Odyssey
House and tested positive for cocaine, amphetamines, and benzodiazepines. At the time of
termination, respondent had been at Odyssey House for approximately two months and she was
still in the early stages of the program. Successfully completing the program at Odyssey House
typically takes from 12 to 18 months. The caseworker acknowledged that respondent was “doing
well currently” at Odyssey House, “but she has not been [there] long enough to the point of
showing any true benefit.” Indeed, the caseworker recognized that while respondent could be
forced into sobriety while in treatment, she had a pattern of returning to use drugs after treatment.
Respondent’s counselor at Odyssey House testified that respondent was doing well in the program
and that she participated in therapy to address her trauma and the triggers of her substance abuse.
The counselor estimated that respondent would need about 10 additional months to complete the
program. Given the above testimony, the trial court did not clearly err by determining that
respondent’s substance-abuse problems continued to exist and that there was not a reasonable
likelihood that her substance abuse would be rectified in a reasonable time. Indeed, the best-case
scenario is that respondent would complete the program at Odyssey House in 10 months.

         Respondent argues that she should have been given more time to address her substance-
abuse issue, particularly because COVID-19 impacted her ability to engage in services. COVID-
19 impacted the DHHS’s ability to offer drug screens, but respondent continued to test positive for
substances with Victory Clinical Services during the pandemic and before entering Odyssey
House. Further, respondent testified that she was not honest with her case manager at Victory
Clinical Services about her substance abuse, which had a negative impact on her recovery.
Additionally, although respondent worked with a community mental health therapist about her
substance abuse when she was incarcerated, she did not benefit from the service because she
relapsed four days before entering the Odyssey House. Overall, respondent was offered services
during the pandemic but failed to benefit from the services because she continued to demonstrate
that she could not remain sober after being in a controlled environment such as inpatient treatment
or jail.

        Respondent further argues that the trial court failed to inquire whether she was disabled
and needed specialized services. The DHHS has a duty under the Americans with Disabilities Act,
42 USC 12101 et seq., to provide services that reasonably accommodate a respondent’s disability.
In re Hicks/Brown, 500 Mich 79, 85-86; 893 NW2d 637 (2017). Respondent’s argument rests on
the assumption that she had a disability, but does not provide any support as to what it is, let alone


                                                 -4-
how the services should have been tailored to address it. The DHHS “cannot accommodate a
disability of which it is unaware.” Id. at 87.

        To the extent that respondent argues that the psychological services were insufficient to
establish a disability, this argument too fails. Respondent testified that she completed a psychiatric
examination. According to the results of respondent’s psychological evaluation, respondent had
short-term memory issues, but because respondent did not complete the intellectual testing portion
of the evaluation, it was unclear what caused her memory issues. Therefore, it was recommended
that respondent complete a neurological examination to “determine [the] extent of possible brain
damage from substance abuse as well as domestic violence and other trauma.” Although
respondent may have had short-term memory issues, there was no evidence that respondent did
not understand she was expected to live a substance-free lifestyle. Therefore, respondent has failed
to show that she would have fared better had she completed a neurological examination. See In re
Fried, 266 Mich App 535, 543; 702 NW2d 192 (2005) (stating that to successfully claim a lack of
reasonable efforts, a respondent must establish that he or she would have fared better if petitioner
offered other services).

     Accordingly, we are not left with a definite and firm conviction that a mistake has been
made with respect to the trial court’s determination that termination was proper under
MCL 712A.19b(3)(c)(i).2 See In re Schadler, 315 Mich App at 408.

                                      III. BEST INTERESTS

       Respondent argues that the trial court clearly erred by finding that termination of her
parental rights was in LAT’s best interests. We disagree.

        We review the trial court’s determination that termination is in a child’s best interests for
clear error. In re Schadler, 315 Mich App at 408. “A finding is clearly erroneous if, although
there is evidence to support it, we are left with a definite and firm conviction that a mistake has
been made.” Id. (quotation marks and citation omitted).

        When determining whether termination is in the best interests of the child, the trial court
places its “focus on the child rather than the parent.” Id. at 411. “[T]he court may consider the
child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency, stability,
and finality, and the advantages of a foster home over the parent’s home.” In re Olive/Metts
Minors, 297 Mich App 35, 41-42; 823 NW2d 144 (2012) (citations omitted). “The trial court may
also consider a parent’s history of domestic violence, the parent’s compliance with his or her case




2
  Because only one statutory ground is required to terminate a respondent’s parental rights, we
need not address respondent’s argument that the trial court erred by terminating her parental rights
under MCL 712A.19b(3)(g) and (j). See In re Frey, 297 Mich App 242, 244; 824 NW2d 569
(2012). Regardless, after review of the record, we conclude that the trial court did not clearly err
by terminating respondent’s parental rights under MCL 712A.19b(3)(g) and (j).




                                                 -5-
service plan, the parent’s visitation history with the child, the [child’s] well-being while in care,
and the possibility of adoption.” In re White, 303 Mich App at 714.

         In this case, respondent challenges the trial court’s finding that termination was appropriate
because LAT should not have to wait while respondent completed the program at Odyssey House.
Although respondent was on the wait list for Odyssey House for much of the case, respondent
participated in other treatment programs but failed to benefit because she had a history of not being
able to stay sober outside of a controlled environment. Further, although respondent argues that
LAT should have been placed with her while she completed the program at Odyssey House, as the
caseworker testified, respondent needed to focus on her treatment without the additional
responsibility of having to care for LAT. Although respondent argues that it would not have
harmed LAT to allow respondent the time to complete her treatment at Odyssey House, respondent
still had at least 10 months left in her treatment, if not more. LAT had already been removed from
respondent’s care for 14 months, which was nearly two-thirds of her life. LAT needed stability
and permanency that respondent was not able to provide. We discern no clear error in the trial
court’s findings or determination that termination of respondent’s parental rights was in LAT’s
best interests.

       Affirmed.



                                                               /s/ Brock A. Swartzle
                                                               /s/ David H. Sawyer
                                                               /s/ Anica Letica




                                                 -6-